Citation Nr: 0723415	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional disability from coronary artery 
disease, cardiac arrhythmia, and congestive heart failure, 
claimed to have resulted from VA placement of an incorrect 
pacemaker, for accrued benefit purposes.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to October 1948.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2005 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama  
Regional Office (RO), which denied the appellant the benefit 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement, dated in May 2007 and received by the Board 
in July 2007, the appellant requested an opportunity to 
present personal testimony before a Board member at either a 
travel board or video-conference hearing at the RO (whichever 
one would be sooner).  Because of the appellant's desire for 
a hearing, the Board will remand the appellant's case.  The 
veteran's file should consequently be sent to the Atlanta RO 
and a hearing should be scheduled. 

In view of the above, this case is REMANDED for the following 
action:

Schedule the appellant for either a 
travel board or video conference hearing, 
whichever would be sooner, before a 
member of the Board.  Provide the 
appellant notice of the hearing, and the 
appellant and her representative should 
be given opportunity to prepare for the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



